Name: 2008/71/EC: Commission Decision of 22 January 2008 amending Decision 2007/718/EC concerning certain protection measures against foot-and-mouth disease in Cyprus (notified under document number C(2008) 186) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural activity;  Europe;  international trade;  health
 Date Published: 2008-01-23

 23.1.2008 EN Official Journal of the European Union L 18/36 COMMISSION DECISION of 22 January 2008 amending Decision 2007/718/EC concerning certain protection measures against foot-and-mouth disease in Cyprus (notified under document number C(2008) 186) (Text with EEA relevance) (2008/71/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Following recent outbreaks of foot-and-mouth disease in Cyprus, Commission Decision 2007/718/EC of 6 November 2007 concerning certain protection measures against foot-and-mouth disease in Cyprus (3) was adopted to reinforce the control measures against foot-and-mouth disease taken by that Member State in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease, repealing Directive 85/511/EEC and Decisions 84/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (4). (2) In Decision 2007/718/EC, the Commission laid down rules for the dispatch of certain categories of meat from certain areas listed in Annex III to that Decision that have not recorded any outbreak of foot-and-mouth disease for a period of at least 90 days prior to slaughter and which comply with certain specified conditions. (3) On the basis of the evolution of the animal health situation in Cyprus, and in particular the favourable results of the completed surveillance, it is now possible to remove the high risk area listed in Annex I and to declare Cyprus a low risk area to be detailed in Annex II to Decision 2007/718/EC. (4) Decision 2007/718/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 2007/718/EC are replaced by the text in the Annex to this Decision. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 289, 7.11.2007, p. 45. Decision as last amended by Decision 2008/65/EC (OJ L 17, 22.1.2008, p. 8). (4) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX ANNEX I  ANNEX II Cyprus ANNEX III 1 2 3 4 5 6 7 8 Group ADNS Administrative Unit B S/G P FG WG ADNS = Animal Disease Notification System Code (Decision 2005/176/EC) B = bovine meat S/G = sheep and goat meat [meat of ovine and caprine animals] P = pig meat [meat of porcine animals] FG = farmed game of species susceptible to foot-and-mouth disease WG = wild game of species susceptible to foot-and-mouth disease